DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160172710 (hereinafter referred to as Liu).
	Liu discloses a pre-lithiated silicon based negative active material (Applicant’s anode) for lithium ion battery and a method of preparing the pre-lithiated silicon based negative active material by depositing lithium on the surface of the silicon based active material and forming a protective layer on the silicon based active material and forming a battery comprising electrolyte and positive electrode (paragraphs [0023-24], [0026] and [0049]). Liu further discloses that the amount of lithium is less than 10% (paragraph [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160172710 (hereinafter referred to as Liu).
	Liu discloses the claimed invention except for the thickness of the protective layer. It would have been an obvious matter of design choice to select the thickness of the protective layer claimed by the Applicant, since such a modification would have involved a mere change in the size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160172710 (hereinafter referred to as Liu) in view of US 20150357641 (hereinafter referred to as Sugie).
	Liu discloses a protective layer but does not expressly disclose that the protective layer includes a material selected from the group consisting of lithium phosphorus oxynitride and an inorganic solid electrolyte based on an oxide or a phosphoric acid salt. In the same field of endeavor, Sugie teaches that making a protective film on the surface of an active material with a salt of phosphoric acid prevents the active material from contacting directly with an electrolytic solution which enables degradations of the active material resulting primarily from contacting with the electrolytic solution to be inhibitable (paragraph [0003]). Therefore, it would have been obvious for the person of ordinary skills in the art before the effective filing date of the claimed invention to use a protective layer of a salt of phosphoric acid to prevent the active material from contacting directly with an electrolytic solution and inhibit .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160172710 (hereinafter referred to as Liu) in view of US 8801810 (hereinafter referred to as Cui).
	Liu discloses a protective layer but does not expressly disclose the temperature for deposition of the lithium. However, in the same field of endeavor, Cui teaches controlling the temperature of pre-lithiation of silicon active material to achieve a balance between stress/relaxation of silicon and layer formation to help to minimize litthiation layer damage during initial charging and negative active material swelling by limiting lithiation layer formation until after the swelling has occurred (col 21: ln 1-23). Therefore, it would have been obvious for the person of ordinary skills in the art before the effective filing date of the claimed invention to control the temperature of the lithium deposition in the range disclosed by the Applicant to minimize litthiation layer damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES
Primary Examiner
Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722